Citation Nr: 0515250	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  00-14 347	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
radial neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from January 1970 to 
January 1974 and from April 1979 to February 1980.

In a September 1997 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida denied claims of entitlement to service connection 
for schizophrenia and for right radial neuropathy.  The 
veteran was notified of that decision in September 1997, but 
he did not appeal.  Moreover, in March 1998, the RO again 
denied entitlement to service connection for schizophrenia.  
The veteran was notified of that decision in March 1998, but 
he did not appeal.  Thus, the September 1997 decision is the 
most recent final decision denying service connection for 
right radial neuropathy, and the March 1998 decision is the 
most recent final decision denying service connection for 
schizophrenia.  

The current appeal arises from a January 2000 RO rating 
decision that determined that new and material evidence had 
not been submitted to reopen the two claims.  The Board of 
Veterans' Appeals (Board) will first address the issue of new 
and material evidence to reopen each claim and then address 
entitlement to service connection for schizophrenia and for 
right radial neuropathy on a de novo basis.


FINDINGS OF FACT

1.  By rating decision of September 1997, the RO denied 
service connection for right radial neuropathy and 
schizophrenia and properly notified the veteran of that 
decision.  

2.  By rating decision of March 1998, the RO denied service 
connection for schizophrenia and properly notified the 
veteran of that decision.  

3.  The veteran did not timely appeal the September 1997 or 
the March 1998 decision.

4.  Evidence received by VA since the unappealed September 
1997 and March 1998 rating decisions is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  

5.  The current medical evidence does not show the presence 
of right radial neuropathy.

6.  Schizophrenia was not manifested during the veteran's 
first period of active duty or within a year thereafter.

7.  Schizophrenia clearly and unmistakably existed prior to 
active military service and clearly and unmistakably was not 
aggravated therein.


CONCLUSIONS OF LAW

1.  The September 1997 rating decision, which denied service 
connection for right radial neuropathy, is final.  
38 U.S.C.A. § 7105(c) (West 2002).

2.  The additional evidence received since the September 1997 
rating decision is new and material and the requirements to 
reopen the veteran's claims of entitlement to service 
connection for right radial neuropathy have been met. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  

3.  Chronic right radial neuropathy was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).

4.  The March 1998 rating decision, which denied service 
connection for schizophrenia, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

5.  The additional evidence received since the March 1998 
rating decision is new and material and the requirements to 
reopen the veteran's claims of entitlement to service 
connection for schizophrenia have been met.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2001).  

6.  Schizophrenia clearly and unmistakably existed at the 
time of the veteran 's entry into active duty and the 
presumption of soundness on enlistment is rebutted. 
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(effective May 4, 2005).

7.  The preservice schizophrenia was not aggravated by active 
service.  38 U.S.C.A. § 1131, 1153 (West 2002); 38 C.F.R. 
§§ 3.304(b) (effective May 4, 2005), 3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).  The regulatory 
changes for 3.156(a) (new and material claims) apply to 
claims filed on or after August 29, 2001 and are not 
applicable in the present case.

In a decision issued on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (Court) invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.A.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  With respect to Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, West Supp. 2004 
contains amendments to 38 U.S.C. §§ 5102 and 5103 that 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period.  

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided a copy of 
the pertinent rating decision, a statement of the case, 
supplemental statements of the case (SSOCs), and a VCAA 
notice letter sent in August 2001, with additional duty to 
assist provision mentioned in a March 2004 letter.  These 
documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  The VCAA informed the 
veteran of what evidence VA would obtain.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims file.  All 
identified evidence has been accounted for and the veteran 
has submitted written argument, testified at hearings, and 
appointed a representative.  

The record shows that VA notified the veteran of the VCAA 
subsequent to the appealed rating action in violation of the 
VCAA and the veteran was not specifically informed to furnish 
copies of any evidence in his possession relative to his 
claims as required by 38 C.F.R. § 3.159 (2004).  The Board, 
however, finds that in the instant case the appellant has not 
been prejudiced by this defect.   however, this defect has 
not prejudiced the veteran.  The Board notes that the veteran 
was provided notice of the division of responsibility in 
obtaining evidence pertinent to the case and ample 
opportunity to submit and/or identify such evidence.  
Therefore, any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication at this juncture poses no risk of unfair 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

New and Material Evidence

The evidence of record at the time of the September 1997 RO 
rating decision is briefly summarized.  The veteran's service 
medical records (SMRs), received from the National Personnel 
Records Center (NPRC) in December 1988, show no pertinent 
abnormality during his first period of active duty.  At the 
time of the February 1979 enlistment examination for his 
second period of active duty he completed a medical history 
questionnaire and checked "no" to a history of nervous 
trouble of any sort.  The examiner found the veteran's 
psychiatric condition to be normal.  No neurological 
abnormality was reported.  

The February 1979 entrance examination showed no complaint or 
finding relative to a psychiatric or neurological disorders.  
June and July outpatient records reflect that the veteran 
sustained an injury to his right shoulder.  The impression 
was radial nerve palsy.  An electromyogram and nerve 
conduction studies confirmed injury to the radial nerve. 

A Navy medical board report notes that the veteran was 
psychiatrically hospitalized at Jacksonville Naval Air 
Station on August 15, 1979, because he heard voices while 
working at a dry-dock a few days earlier and others had 
noticed bizarre behavior.  The history obtained from his 
command and from the appellant was sketchy.  On the day of 
admission, he had jumped overboard from the deck of a ship.  
He gave a history of auditory hallucinations for 1-1/2 years 
while working as a boiler technician for Shell Oil Company.  
He said he heard voices of God, the devil, and angels and 
other voices talking to him during the day.  At times the 
voices were critical and threatening and other times they 
issued instructions.  His symptoms became so bad he sought 
psychiatric treatment at a VA facility but was refused 
treatment. He subsequently lost his job and remained in 
unemployment for six months prior to his decision to re-
enlist.  The report notes that he had returned to active 
military service only about two months prior.  

The report notes significant right upper extremity motor 
weakness, which occurred after he was carrying a cooler and 
heard his shoulder pop.  The examiner noted that the veteran 
was delusional, his insight and judgment were grossly 
impaired, and he did not know who was president.  His thought 
processes were disorganized and he was unable to provide much 
useful information regarding his history.  

During hospitalization the veteran was treated with 
medication.  The veteran's schizophrenic symptoms gradually 
remitted and his neurologic deficits almost completely 
disappeared.  After several weeks of inpatient treatment, a 
background history was obtained which was considered to be 
generally reliable.  A detailed history was obtained from the 
veteran.  He again stated that he began experiencing symptoms 
of his psychiatric illness prior to his second period of 
active duty when he worked for Shell Oil Company.  

In February 1980, a Navy medical board found that the veteran 
did not meet the minimum standards for enlistment and 
recommended discharge from active service.  The final 
diagnosis was schizophrenia, undifferentiated type, 
moderately severe, in remission, which existed prior to 
service and was not aggravated by active service.  The 
secondary diagnosis was right radial neuropathy with 
associated total motor and sensory loss, markedly improved.  
The veteran received a disability discharge

In August 1988, the veteran requested service connection for 
a nervous breakdown in August 1979.  An accompanying report 
of contact reflects that the veteran was actively psychotic 
at the time.  An August 1988 VA mental hygiene clinic report 
notes that he was delusional.  The assessment was paranoid 
schizophrenia.  A VA examination was scheduled, but the 
veteran failed to report. 

In December 1988, the RO denied service connection for any 
nervous disorder on the basis that the veteran failed to 
report for his VA examination.  

In April 1997, the veteran requested service connection for a 
nervous breakdown and for a stroke.  In July 1997, the RO 
received a letter from North Florida Evaluation and Treatment 
Center that reflects that his was admitted in March 1997 and 
that a diagnosis of schizophrenia, paranoid type, in partial 
chemical remission.  

In September 1997, the RO denied service connection for 
schizophrenia, undifferentiated type, and for right radial 
neuropathy, claimed as a stroke.  The RO determined that 
schizophrenia pre-existed the veteran's second period of 
active service and was not aggravated by active service.  The 
RO also determined that there was no residual disability 
resulting from right radial neuropathy.  The RO notified the 
veteran by letter in September 1997 of their decision and of 
his appellate rights.  He did not appeal that decision and it 
became final.  38 U.S.C.A. § 7105.  

In October 1997, the RO received a September 1997 report from 
North Florida Evaluation and Treatment Center.  The report 
notes that a court-ordered treatment plan was currently in 
progress.  The report recites a history (provided by the 
veteran) of one previous psychiatric admission in 1981 while 
in the Navy; however, his spouse reported a 6-month 
psychiatric episode in 1979 following his uncle's death.  The 
September 1997 North Florida Evaluation and Treatment Center 
Axis I diagnoses were schizophrenia, paranoid type, in 
partial remission; and, rule out alcohol abuse.  

In March 1998, the RO considered the report, issued another 
rating decision denying service connection for schizophrenia.  
At that time the RO determined that the evidence did not show 
that the veteran's nervous condition worsened while he was in 
the military.  The veteran was notified of that decision and 
of his appellate rights.  Because did not timely appeal, the 
decision became final.  38 U.S.C.A. § 7105.  However, the 
veteran may reopen his claim by submitting new and material 
evidence.  38 U.S.C.A. § 5108.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); 38 C.F.R. § 3.156.

Evidence received since the prior final denial decisions 
include private medical records showing continued treatment 
for psychiatric illness from 1997 to 1998.  Private medical 
reports received from the veteran's former employer reflect 
that from March 14, 1975, to January 1979, the veteran was 
treated for only gastritis and esophagitis in December 1978.  
There is no mention of any psychiatric trouble.  

Received in October 1999 was an application to reopen the 
claims of entitlement to schizophrenia and right radial 
neuropathy.  The veteran submitted a letter from his brother 
who indicated that the veteran returned from active service 
in February 1974 and had no head injury or psychological 
injury prior to rejoining the Navy in April 1979.

An October 1999 letter from the veteran indicates that he was 
drugged and was otherwise unaware of what he reported while 
hospitalized in the Navy in 1979.  

In February 2000 the veteran submitted a letter that 
indicates disagreement with the rating decision.  Along with 
the letter, he submitted an engineer's license certificate 
issued in July 1977 and a copy of his air compressor repair 
training certificate issued in July 1979.  He reported that 
the engineer's license was necessary for his private 
employment, which he held prior to returning to active 
military service.  

In May 2000, the veteran testified before an RO hearing 
officer that he still had right arm problems and could not 
lift as much weight as prior to 1979.  He also had numbness 
in that arm.  He had trouble grasping a pen in the right 
hand.  He also testified that he had no psychiatric trouble 
prior to reenlisting in April 1979 and that he was impaired 
mentally during his psychiatric hospitalization and that the 
physician was asking questions in such a way as to appear 
that his schizophrenia preexisted reenlistment.  He testified 
that he continued to receive treatment for schizophrenia.  

In his June 2000 substantive appeal, the veteran contended 
that he never told a doctor that he had schizophrenia prior 
to his second period of active service, or, if he had made 
such a statement, it was while he was under heavy sedation.  
He also recalled that another sailor with whom he worked was 
suddenly stricken with schizophrenia at about the same time.  

In September 2000, the veteran submitted a certificate that 
reflects that he trained in air compressor repair from June 
4, 1979, to July 27, 1979.  The certificate is very 
significant, he stressed, because it would not have been 
awarded had he been schizophrenic during training.  He 
submitted another letter in September 2000 that essentially 
repeats earlier arguments.  

In October 2000, the veteran submitted duplicate copies of 
earlier submitted documents.  

In January 2001, the veteran submitted a Navy travel order 
dated in April 1979 and duplicate VA outpatient treatment 
reports dated in the 1980s

In December 2002, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge that he was 
not fired from a job that he held between period of active 
service, rather, he quit to reenlist in the Navy.  He 
recalled that during his second period of active service, his 
right arm and right side went numb and he became disoriented.  
These symptoms occurred after he completed his training for 
submarine compressors.  He testified that he was first told 
that he had schizophrenia during his second period of active 
service.  He opined that his true condition was not 
schizophrenia but rather it was some other brain disorder and 
it was no coincidence that his right arm, right leg, and 
mental disorder all appeared at the same time, as they were 
all related.  He testified that he had continued right arm 
weakness.  

A VA psychiatric compensation examination was conducted in 
March 2004.  At that time the examiner indicated that he 
reviewed the claims file and VA medical records.  The 
examiner indicated that the veteran was currently psychotic 
and was unable to manage his own finances.  The diagnosis was 
schizophrenia, paranoid type.  The psychiatrist rendered an 
opinion that it was as likely as not that the veteran's 
current psychiatric did not originate during the veteran's 
periods of service or was manifested within one year after 
completion of either period of active duty.  The examiner 
stated that it was documented in the military records that 
the veteran's reported that his auditory hallucination began 
1 1/2 years prior to his second enlistment, and opined that it 
was as likely as not that the preservice psychiatric disorder 
did not undergo a chronic increase in severity during either 
period of service.  This conclusion was based on the history 
that the veteran gave the naval psychiatrists who treated him 
in August 1979.  

A VA neurology compensation examination was conducted in 
April 2004.  At that time the veteran reported that his right 
arm and leg were still weak and he was unable to lift the 
weight he used to be able to lift.   The examination showed 
that the right upper extremity had normal bulk and 5/5 
strength in all muscle groups.  His sensation was intact.  
The neurologist concluded that the veteran did have right 
radial neuropathy in service based on in service trauma.  The 
examination showed no residual from that injury.  There was 
no residual weakness in the right arm or leg.  The examiner 
indicated that the veteran had recovered.  

The neurologist suggested that an electromyogram and nerve 
conduction studies be conducted. 

In August 2004 the veteran's records were reviewed by another 
VA physician who indicated that the recommended 
electromyogram and nerve conduction studies had been 
conducted.  The findings showed no evidence of right radial 
nerve involvement.  There was an incidental finding of right 
carpal tunnel syndrome, which was unrelated to the problem 
under evaluation.  The examiner further reviewed the April 
2004 examination report.  The impression was no evidence by 
physical examination or electro diagnostic studies that the 
veteran still had evidence of right radial neuropathy.  

After reviewing the evidence submitted since the prior final 
decisions on these matters, the Board finds that new and 
material evidence has been submitted to reopen the claims.  
Medical records from the veteran's civilian employment are 
new and material evidence sufficient to reopen the claim of 
entitlement to service connection for schizophrenia.  They 
are new because they had not previously been before the RO.  
They are material in that they tend to support the veteran's 
testimony that he did not have a preexisting mental disorder 
at the time of reenlistment.  Thus, they tend to substantiate 
that claim.  The veteran's statements of continued residual 
right arm weakness is new and material to his claim of 
entitlement to service connection for right radial 
neuropathy, in that it tends to substantiate his claim that 
right upper extremity neuropathy that began during active 
service has caused a disability.  

The Board must conclude that medical and lay evidence 
submitted since the prior final decisions is sufficiently new 
and material to warrant reopening the claims.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the 
Board will base the current decision on a de novo review of 
the evidence.  

Service Connection

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  "Direct" service 
connection may be granted for any disease not diagnosed 
initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Each 
disabling condition shown by SMRs, or for which the veteran 
seeks service connection, must be considered on the basis of 
the places, types, and circumstances of his service as shown 
by service records, the official history of each organization 
in which he served, his medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. § 3.303(a).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. § 3.307 and 3.309 are accorded special 
consideration for service connection.  Schizophrenia is a 
chronic disease within the meaning of these regulations.  
Where schizophrenia is manifested to a degree of 10 percent 
within a year of discharge, service connection may be 
presumed under certain circumstances.  Where a condition is 
not shown to be chronic, then continuity of symptomatology is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a 
veteran need only demonstrate that there is an approximate 
balance of positive and negative evidence in order to 
prevail.  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Right Radial Neuropathy

The service medical records reflect that the veteran did 
develop right radial neuropathy during his second period of 
active duty.  However, this fact in and of itself, is 
insufficient to establish service connection.  The evidence 
must also show that there is current residual disability 
associated with the inservice neuropathy.  

In this regard the veteran states that he still experiences 
associated weakness in the right upper extremity.  However, 
the April 2004 VA examination found no abnormality regard the 
right radial nerve.  Additionally in August 2004 the 
veteran's records were reviewed by a second VA physician.  
This review included the results of the electromyogram and 
nerve conduction studies that indicated that the recommended 
had been conducted.  The examiner concluded that there was no 
evidence of right radial neuropathy either by physical 
examination or electro diagnostic studies  

The Court has specifically disallowed service connection 
where there is no present disability:  "[c]ongress 
specifically limits entitlement for service connected disease 
or injury to cases where such incidents have resulted in a 
disability. . . .  In the absence of proof of a present 
disability there can be no valid claim [for service 
connection]."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Although the veteran may feel that he has right arm and hand 
weakness, when the determinative issue involves a question of 
medical diagnosis, as here, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The veteran does not possess any specialized 
training and it is not contended otherwise.  

Accordingly, without current medical evidence showing a 
disability involving the right radial nerve, service 
connection is not warranted. 

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991).  

Schizophrenia 

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that the injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304(b) (effective May 4, 2005); 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In general, a preexisting injury or disease will be 
considered to have been aggravated by military service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2004).  

For any wartime service, and for peacetime service after 
December 31, 1946, clear and unmistakable evidence (obvious 
or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306(b) 
(2003).  Aggravation [of a preexisting injury or disease] may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306(b) (2003); but see VAOPGCPREC 3-2003.  

Where a defect is not "noted" on examination at entrance, 
clear and unmistakable evidence is required to rebut not only 
the presumption of soundness, but also the presumption of 
aggravation.  A disease or injury noted in service may be 
denied service connection only where VA proves by clear and 
unmistakable evidence that the condition existed prior to 
service and was not aggravated therein.  The presumption 
arises instantly, and does not require that the evidence 
first show an increase in disability.  Cotant v. Principi, 
17 Vet. App. 116, 132 (2003); VAOPGCPREC 3-2003.  

In this regard, the service medical records for the first 
period of active duty show no evidence of a psychiatric 
illness.  Additionally, there is no evidence of a psychosis 
within one year following his discharge from his first period 
of service.

The next aspect of the claim to be determined is whether 
schizophrenia was present at the time the veteran entered his 
second period of service.  In this regard, the February 1979 
service enlistment examination showed no evidence of a 
psychiatric disability.  The veteran required hospitalization 
for the schizophrenia during service.  However, on admission 
to the military hospital on August 15, 1979 because of 
psychotic manifestations, the veteran gave a history of 
auditory hallucinations for 1-1/2 years while working as a 
boiler technician for Shell Oil Company.  This is prior to 
service.  

The veteran has stated that due to his emotional condition at 
the time of the hospitalization and the fact that he was 
heavily sedated his history was unreliable and he has denied 
any preservice psychiatric history.  In support of his claim 
he submitted medical records from Shell Oil Company from 
March 1975, to January 1979, which show no evidence of 
psychiatric illness.  The service records also show that he 
successfully completed basic training and received a 
certificate as an air compressor technician. 

The Board is aware that on hospital admission the military 
physician indicated that the history was sketchy and that due 
to the fact that his thought processes were disorganized he 
was unable to provide much useful information regarding his 
history.  However, after several weeks of inpatient 
treatment, the treating psychiatrist obtained a second 
medical history.  At that time his history was deemed 
generally reliable.  The history was essentially unchanged in 
that his psychiatric symptoms begin prior to his second 
period of active duty when he worked for Shell Oil Company.  
Furthermore the medical board determined that the 
schizophrenia existed prior to service.  Additionally, a VA 
examiner after reviewing the evidence in the claims folder 
concluded that the schizophrenia existed prior to the veteran 
entry into his second period of active duty.

After reviewing this evidence the Board finds that the 
schizophrenia clearly and unmistakably existed prior to 
service and the presumption of soundness on entry into 
service is rebutted.

The next aspect of the claim to be considered is whether the 
evidence clearly and unmistakable shows that the preservice 
schizophrenia was not aggravated by service.  As previously 
indicated there were no psychiatric manifestations at the 
time of the entrance examination and the schizophrenia 
required hospitalization and resulted in his discharge from 
active duty.  However, the record indicated that at the time 
of hospital discharge the schizophrenia was diagnosed as 
being in remission.  Additionally, the Navy medical board 
determined that the schizophrenia was not aggravated by 
service.  Furthermore, the VA examiner in April 2004, who 
reviewed the records opined that the preservice schizophrenia 
did not increase in severity during service.  There is no 
contrary medical opinion of record.   

Based on a review of the record the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
Accordingly it is the judgment of the Board that the evidence 
clearly and unmistakably shows that the preservice 
schizophrenia was not aggravated beyond natural progression 
during the second period of active duty.  Thus, service 
connection is not warranted.


ORDER

1.  Entitlement to service connection for right radial nerve 
neuropathy is denied.   

2.  Entitlement to service connection for schizophrenia is 
denied.   



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


